Citation Nr: 0527673	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-16 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 40 percent for a 
lumbar spine disability, on appeal from an original grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO), which implemented a March 
2003 decision by the Board granting service connection for 
compression deformity of the lumbar spine at the L-1 level.  
In the September 2003 rating decision, the RO assigned an 
initial rating of 40 percent for the service-connected 
disability, which the RO characterized as degenerative disk 
disease (DDD) of the lumbar spine.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case, there are opinions that the 
veteran's service connected back disability renders him 
unemployable, there is evidence of medical disability, and he 
is presumed to be seeking the highest possible rating.  His 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

The service-connected lumbar spine disability is shown to be 
manifested by painful, severe limitation of motion of the 
lower back and neurologic manifestations compatible with 
moderately severe, incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a 90 percent combined initial rating for the 
service-connected lumbar spine disability are met, effective 
from June 26, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002- 2005); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
4.124a, DCs 5235-5243, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

With regard to element (1), above, the RO sent a VCAA notice 
letter in October 2001, informing the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection, which was the benefit that the veteran 
was seeking at the time.

While the benefit that the veteran is seeking on appeal is a 
rating higher than the initial rating assigned when the RO 
implemented the grant of service connection for the lumbar 
spine disability in September 2003, the advice that VA gave 
to the veteran in October 2001 in regards to his claim is 
considered adequate VCAA notice, as the new issue is clearly 
a downstream issue:  VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., a higher initial 
rating, VA is not required to provide 38 U.S.C.A. § 5103(a) 
notice with respect to that new issue.  VAOPGCPREC 8-2003.

With regard to elements (2) and (3), the October 2001 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.
 
With respect to element (4), the October 2001 VCAA letter 
contained a request for the veteran to tell VA about "any 
additional information or evidence that you want us to try to 
get for you" and to "send us the evidence we need as soon 
as possible."  Although the letter did not specifically 
contain the fourth element language of Section 3.159(b)(1), 
it nevertheless clearly put the veteran on notice of his need 
to submit to VA any relevant evidence in his possession, thus 
causing no prejudice to him.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005). 

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, 
because VCAA-compliant notice was given prior to the initial 
adjudication of the claim from which this appeal arose, the 
notice was timely.  Moreover, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as explained in more detail above.  See 
Pelegrini II.

The veteran has had ample notice of the types of evidence 
that would support his claim for an initial rating higher 
than 40 percent for his service-connected lumbar spine 
disability and he has had ample opportunity to present 
evidence and argument in support of his appeal.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, VA has secured all identified pertinent 
evidence and has examined the veteran twice, in June 2003 and 
in February 2004.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3, see also 38 C.F.R. § 3.102.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Functional loss contemplates the inability of the body to 
perform the normal working movements with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202, 205-206 (1995); see also Johnson 
v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 (December 
12, 1997).

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating lumbar spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

Either the old or the new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date. VAOPGCPRECs 3-2000 (April 10, 2000), 7-2003 (Nov. 19, 
2003); see also VAOPGCPREC 1-2004 (July 15, 2004).

In the September 2003 rating decision from which this appeal 
ensued, the RO assigned an initial rating of 40 percent for 
DDD of the lumbar spine under Diagnostic Code (DC) 5292 of 
VA's Schedule for Rating Disabilities ("the Schedule"), on 
account of severe limitation of motion of the lumbar spine.  
The initial rating was made effective from June 26, 2000 
(date of receipt of the claim for service connection).

Prior to September 23, 2002, a rating of 40 percent was also 
warranted for severe intervertebral disc syndrome, with 
recurring attacks and only intermittent relief (DC 5293), and 
a maximum rating of 40 percent was provided for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).  38 C.F.R. 
§ 4.71a, DCs 5293, 5295 (2002).

Prior to September 26, 2003, a 60 percent rating was 
warranted under DC 5285 for residuals of fractured vertebra, 
without cord involvement, with abnormal mobility requiring 
neck brace (jury mast), while a total (100 percent) rating 
was warranted for residuals of fractured vertebra, with cord 
involvement and the individual being bedridden or in need of 
long leg braces.  38 C.F.R. § 4.71a, DC 5285 (2003).

The old version of DC 5285 also mandated that special monthly 
compensation be considered, and that rating be accomplished 
for limited motion, nerve paralysis, when there were lesser 
involvements.  It also directed the rating to be accomplished 
in other cases in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  A note to that DC also directed that 
ratings both under ankylosis and limited motion not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.

Prior to September 26, 2003, a 60 percent rating was also 
warranted for favorable, complete bony fixation (ankylosis) 
of the spine, while a total (100 percent) rating was 
warranted for unfavorable, complete bony fixation (ankylosis) 
of the spine, with marked deformity and involvement of the 
major joints (Marie-Strumpell type), or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, DC 5286 
(2002).

Also, prior to September 23, 2002, a maximum rating of 60 
percent was warranted for pronounced intervertebral disc 
syndrome, with little intermittent relief, and persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  38 C.F.R. § 4.71a, DC 5293 (2002).

The medical evidence of record prior to September 23, 2002, 
shows severe lower back impairment as far back as June 26, 
2000.  In a statement from the veteran's private physician, 
also dated in June 2000, he indicating that the veteran was 
"totally unable to do any type of work at all because of his 
back."  The medical evidence of record also includes 
objective findings, in June 2000, of mild to moderate loss of 
disc space height at L5-S1 and L3-L4 due to DDD, facet 
arthropathy resulting in slightly increased sclerosis at L5-
S1, and mild anterior wedging of the L1 vertebral body 
associated with some hypertrophic changes as a result of a 
remote compression deformity.
 
The report of a June 2003 VA spine examination includes 
evidence of severe low back pain, limited the ranges of 
motion, and marked weakness of the lower extremities (with 
occasional associated numbness of the entire right lower 
extremity), as a result of which the veteran had difficulty 
standing for any prolonged period of time.  In fact, due to 
this severe level of bilateral lower extremity weakness, the 
veteran could only walk very short distances, and even for 
that he had to use a cane or a walker.

The veteran's June 2003 examination was done with him sitting 
in a wheelchair and it was noted that the veteran was unable 
to do any portion of the examination standing and that he 
indeed had marked weakness of all motor functions in both 
lower extremities.  The examiner rendered an assessment of 
chronic low back pain with definite upper motor neuron signs, 
suggestive of a lumbar stenosis type picture, and opined that 
"[t]his is extremely severe and limiting of the patient's 
ability to walk and causing him severe pain," and that 
"[t]his is disabling for the patient without any doubt."

As noted above, the veteran is in receipt of the highest 
possible rating for limitation of motion of the lumbar spine 
under the old version of DC 5292.  Thus, the Board is 
precluded from granting a rating higher than 40 percent under 
the old version of DC 5292.  Ratings of 60 or a 100 percent 
are not warranted either in this case under the old version 
of DC 5285 because there is no evidence of residuals of 
fractured vertebra, with cord involvement, or without cord 
involvement with abnormal mobility requiring neck brace (jury 
mast).

However, because there is radiologic evidence of deformity of 
a vertebral body (at the L1 level), the Board finds that an 
additional 10 percent is warranted pursuant to the 2002 
version of DC 5285, which mandated that this 10 percent be 
mathematically added (not combined).  This results in a 50 
percent rating for the service-connected lumbar spine 
disability.

Because there is no objective evidence of record of complete 
bony fixation (ankylosis) of the lumbar spine, ratings higher 
than 40 percent are not warranted in this case under the 2002 
version of DC 5286.

The record is clear in that the service-connected lumbar 
spine disability has both orthopedic and neurological 
components.  The Board has thus considered granting a 60 
percent rating under the 2002 version of DC 5293, on account 
of pronounced intervertebral disc syndrome, since there are 
objective symptoms compatible with sciatic neuropathy.  
However, due to the level of neurological impairment that the 
veteran's lower back disability causes in his lower 
extremities (which essentially renders him wheelchair-bound), 
the Board has determined to instead separately rate the 
neurological manifestations of the service-connected lumbar 
spine disability under the provisions of DC 8520 of the 
Schedule, which addresses incomplete paralysis of the sciatic 
nerve.  This DC has remained unchanged throughout the 
pendency of this appeal.

The Board has made the above determination because it is more 
beneficial to the veteran, as rating the neurological 
manifestations of the service-connected lumbar spine 
disability under DC 8520 would allow VA to assign a combined 
rating higher than the maximum rating of 60 percent allowed 
under the old version of DC 5293 once the bilateral factor 
has been taken into account, in addition to the rating of 50 
percent that the Board has just assigned based on 
musculoskeletal (range of motion) impairment, with 
demonstrable deformity.  (This action does not violate VA's 
prohibition against pyramiding because limitation of motion 
of a musculoskeletal joint is entirely separate from 
neurological involvement arising from the same joint.  See 
38 C.F.R. § 4.14.)

Parenthetically, the Board notes that while it was not until 
September 23, 2002 that the Schedule specifically stated that 
separate ratings based on orthopedic and neurologic 
manifestations can be assigned, and combined under the 
provisions of Section 4.125, for intervertebral disc 
syndrome, there is nothing in the law or regulations 
specifically prohibiting VA from doing so prior to that date.  
It is the Board's opinion that the amendments effective on 
September 23, 2002, simply acknowledged a rating action that 
was already permissible and equitable, especially inasmuch as 
assigning separate ratings for orthopedic and neurologic 
manifestations of a service-connected lumbar spine disability 
does not violate VA's prohibition against pyramiding, but 
simply recognizes the complexity of the impairment caused by 
an intervertebral disc syndrome.  Thus, the Board has 
determined to assign separate ratings for the service-
connected lumbar spine disability in this case back to the 
original effective date of the grant of service connection, 
i.e., June 26, 2000.

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  38 C.F.R. § 4.124a.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id.

The words "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. 4.2, 4.6.

DC 8520 provided in 2002, as it still does today, for ratings 
of 60, 40, 20, and 10 percent for incomplete paralysis of the 
sciatic nerve that was severe, with marked muscular atrophy, 
moderately severe, moderate, or mild, respectively.  Complete 
paralysis of the sciatic nerve, involving dangling and 
dropping of the foot, with no active movement possible of the 
muscles below the knee, and flexion of the knee either 
weakened or lost, warranted the maximum schedular rating of 
80 percent.  38 C.F.R. § 4.124a, Part 4, DC 8520.

The Board finds that the neurological symptomatology in the 
veteran's lower extremities prior to September 2002 more 
closely approximated moderately severe incomplete paralysis 
of the sciatic nerve, which would warrant a 40 percent rating 
under DC 8520.  Because the incomplete paralysis if not shown 
to include marked muscular atrophy in this particular case, 
and there is no evidence of complete paralysis (as the 
veteran is actually able to walk, albeit slowly and with much 
difficulty), ratings of 60 and 80 percent are not warranted 
under DC 8520.

Additionally, because the sciatic nerve impairment in this 
case clearly affects both lower extremities, the bilateral 
factor is of application.  VA regulation specifically 
mandates that, when a partial disability results from disease 
or injury to both arms or both legs, the ratings of the 
disabilities of the right and left sides are to be combined 
as usual, and 10 percent of the value is be added (not 
combined), before proceeding with further combinations.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.

Thus, in this case, when the two ratings of 40 percent 
warranted for sciatic neuropathy affecting each leg are 
applied to the Combined Ratings Table found at 38 C.F.R. 
§ 4.25, a combined rating of 64 is obtained.  Per Section 
4.26, ten percent of the combined raring of 64 (i.e., 6.4) is 
to be added to the 64 combined rating figure, for a total of 
70.4.  Conversion of this value to the nearest number 
divisible by 10 results in a value of 70, which then, when 
applied to the Combined Ratings Table against the other 
rating already assigned for the service-connected lumbar 
spine disability on account of severe limitation of motion, 
with demonstrable deformity of a vertebral body (50), yields 
a combined rating of 85.  This rating, when converted to the 
nearest number divisible by 10 results in a total combined 
rating of 90 percent.  See 38 C.F.R. § 4.25, 4.26.

The medical evidence produced since the first (September 
2002) change in the VA regulations addressing the rating of 
service-connected spine disorders also includes a December 
2003 statement by the veteran's private physician indicating 
that the veteran's back disability had become much worse over 
the past several months to the point where he could not 
really take care of himself at all and had to depend on his 
wife for total care.  The veteran could only move around the 
house very cautiously using a walker and could not get up 
from a chair without assistance.  He could not bathe himself, 
could not stand straight, and tended to stand in a stooped 
forward position because of his back pain and weakness.  In 
the opinion of this physician, the veteran was totally 
debilitated and the majority of all his symptoms seemed to be 
stemming from his back problems.

The more recent evidence of record also includes the report 
of a February 2004 VA spine medical examination report, which 
confirms that the veteran suffers from severe lower back pain 
and that he is unable to take care of his own activities of 
daily living including dressing, tying his shoes, putting on 
his socks, etc.  The report also confirms that the veteran 
has weakness and numbness in both lower extremities, and 
indicates that the veteran showed up for the examination 
riding in a motorized wheelchair, from which he was unable to 
rise, notwithstanding his attempts to do so.  The examiner 
noted that there was marked weakness in both lower 
extremities and that there were subjective dysesthesias and 
some paresthesias.  He gave an assessment of significant 
upper motor neuron signs in the lumbar region consistent with 
degenerative stenosis, possibly post-traumatic in nature, 
with severe debilitating lower extremity weaknesses, as well 
as claudicatory and upper motor neuron signs.

X-rays obtained in February 2004 confirmed the presence of 
degenerative joint disease in the lumbar spine, more severe 
at the L5-S1 level, as well as an old anterior wedge 
deformity involving the L1 vertebral body.

The above referenced evidence clearly supports a finding to 
the effect that there is still evidence, to this day, of 
painful, severe limitation of motion of the lower back and 
neurologic manifestations compatible with moderately severe, 
incomplete paralysis of the sciatic nerve.  This 
symptomatology, as discussed above, would warrant a combined 
rating of 90 percent, which the Board finds should be made 
effective from June 26, 2000, through the present.

As indicated earlier, the first regulatory change, effective 
on September 23, 2002, affected only the rating criteria for 
intervertebral disc syndrome, to now essentially require that 
the evaluation be based on the frequency of any 
incapacitating episodes or on the combined neurologic and 
orthopedic disability.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).  Essentially, DC 5293 provided, as of September 
23, 2002, for ratings ranging between 10 and 60 percent 
depending on the frequency of incapacitating episodes.  Note 
2 to DC 5293 made it clear that, when evaluating on the basis 
of chronic manifestations, the evaluation of orthopedic 
disabilities shall be made using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes, 
evaluating neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic DC or 
DCs.  See 38 C.F.R. § 4.71a, DC 5293, and Note 2 (2003).

Additionally, because, as indicated earlier, there is no 
competent evidence of residuals of fractured vertebra with 
cord involvement, rendering the veteran bedridden and in need 
of long leg braces, or of unfavorable complete bony fixation 
of the spine, a total rating is not warranted for the 
service-connected lumbar spine disability under the unchanged 
versions of DCs 5285 and 5286 in effect as of September 23, 
2002.  38 C.F.R. § 4.71a, DCs 5285, 5286 (2002).

The second regulatory change, which affected the rating 
criteria addressing all diseases and injuries to the spine, 
to include intervertebral disc syndrome, was made effective 
from September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).

In essence, this second change to the rating criteria 
mandates that ratings be assigned under the General Rating 
Formula for Diseases and Injuries of the Spine combined with 
evaluation for neurologic impairment, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Again, the maximum rating based on 
incapacitating episodes is 60 percent.  Therefore, a rating 
higher than the calculated combined rating of 90 percent is 
not warranted under that formula.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2005).

Regarding the General Rating Formula for Diseases and 
Injuries of the Spine, this new rating formula provides for a 
rating of 100 percent when there is unfavorable ankylosis of 
the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (2004).

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure." 
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

Because there is no evidence of unfavorable ankylosis of the 
entire spine in this case, a rating higher than the 
calculated combined rating of 90 percent is not warranted 
either under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243 
(2005).

In short, the service-connected lumbar spine disability is 
shown to be manifested by painful, severe limitation of 
motion of the lower back and neurologic manifestations 
compatible with moderately severe, incomplete paralysis of 
the sciatic nerve.  Reasonable doubt has been resolved in 
favor of the veteran.

In view of the above finding, the Board concludes that the 
criteria for a 90 percent combined initial rating for the 
service-connected lumbar spine disability are met, effective 
from June 26, 2000.

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  The veteran is not engaged in current 
employment; thus, marked interference with employment is not 
shown.  His inferred claim for a total rating has been 
referred to the RO.  The back disability has not required any 
periods of hospitalization at any time since the grant of 
service connection.  Accordingly, the Board has determined 
that factors necessary to refer this case for extraschedular 
consideration are not present.  38 C.F.R. § 3.321(b)(1).

As just discussed, a higher rating than the 90 percent 
awarded in this decision is not warranted for any stage of 
the period since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

A 90 percent combined initial rating for the service-
connected lumbar spine disability is granted, effective from 
June 26, 2000.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


